DETAILED ACTION
This Office Action is in response to the After-Final Amendment under AFCP2.0 filed on 07/08/2022. As such, a Non-Final rejection is being submitted with new prior art to address the filed amendments. Please see office action below for details.
In the filed response, independent claims 1, 12, 23, 26, and 28 have been amended. Further, claims 11, 22, 24, and 31 have been cancelled.
Accordingly, Claims 1-10, 12-21, 23, and 25-30 have been examined and are pending. 

	Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 08/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
2.	Applicant’s arguments, see pgs.11-14, filed 07/08/2022, with respect to the rejections of the instant claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, and as briefly described in a voice message left for Applicant’s representative on 08/16/2022 (see attached interview summary PTO-413), a new ground of rejection can be made in view of prior art Wahadaniah et al. US 2013/0070841 A1 (see PTO-892 dated 05/09/2022), hereinafter referred to as Wahadaniah.  For this reason, the following Office Action is being submitted as a Non-Final rejection. Please see Examiner’s responses below.
3.	Upon further consideration of the art of record, the Examiner respectfully submits that Wahadaniah can read on the amended limitation “wherein the flag and the absolute value of the delta POC are parsed separately from each other” given its broadest reasonable interpretation (BRI).  For example in Figs. 23 and 27, delta_poc_sign_flag and delta_poc_minus1 (i.e. the sign and absolute value of delta poc) can be understood as being parsed separately as shown by the different descriptors employed in the parsing process. This is taken to mean the parsing of one syntax element occurs before or after the other, which can therefore be interpreted as being parsed separately. Also please reference the work of Wahadaniah et al. US 2013/0101034 A1 (PTO-892) for similar support. The above reasoning further applies to independent claims 1, 12, 23, 26, and 28.
4.	In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner respectfully submits Wahadaniah in combination with Hannuksela and Hendry reasonably disclose or suggest under 35 U.S.C. 103 the collective features of the instant claims given their BRI.  
5.	The Examiner finds there may be potential amendments that could help place the claims in a more favorable condition for moving forward.  For example, ¶00160 of the specification notes the parsing process may occur in a particular order, i.e., "the flag is parsed first, and then the absolute value is parsed, or vice versa." In Wahandaniah (Fig. 23), the sign flag appears to get parsed before the absolute value of the delta POC. Thus, if the absolute value of the delta POC is parsed first, this may potentially overcome the prior art. Another possible option would be to bring up the subject matter of claim 5 into the independent claims, i.e., “wherein the flag is designated all_rpl_entries_same_sign flag” since the art of record do not explicitly recite this syntax element.  The specification is found to address this flag (e.g. ¶00129-00130), however, it appears it allows another flag (i.e. the strp_entries_sign_flag) to be signaled that specifies a sign value of an absolute value of a delta POC.  The Examiner therefore finds the claimed all_rpl_entries_same_sign flag to be ambiguous in light of the specification. Please see the Office Action below for details.   
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
7.	In light of the foregoing, Claims 1-10, 12-21, 23, and 25-30 have been examined and are pending. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 recites the limitation phrase “wherein the flag is designated all_rpl_entries_same_sign flag”.  The aforementioned flag is disclosed as the flag that specifies a sign value of an absolute value of a delta POC as recited in claim 1.  However, the specification (e.g. ¶00129-00130) shows this flag when equal to one, signals another flag in the RPL structure to indicate the sign value of all entries in the RPL structure. This can also be seen in the reference picture list structure syntax of ¶00182. In other words, when “all_rpl_entries_same_sign_flag” is true or false, the “strp_entries_sign_flag” gets parsed. Hence, it seems the use of the “all_rpl_entries_same_sign_flag” per the specification is to control the parsing of the “strp_entries_sign_flag” along with the absolute value of the delta POC (i.e. “delta_poc_st”).  The claim however seems to suggest the “all_rpl_entries_same_sign_flag” is the “flag that specifies a sign value of an absolute value of a delta picture order count (POC) associated with a short-term reference picture entry” when on the other hand the specification seems to indicate this flag is the “strp_entries_sign_flag”.  As such, the claimed “all_rpl_entries_same_sign_flag” is not clear in view of the specification, and for this reason, the metes and bound of the claim cannot be readily ascertained. Please clarify.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-21, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela et al. (US 2013/0114742 A1), in view of Hendry et al. (US 10,321,154 B2), and in further view of Wahadaniah et al. US 2013/0070841 A1, hereinafter referred to as Hannuksela, Hendry ,and Wahadaniah,  respectively. 
Regarding claim 1,  Hannuksela discloses “A method of decoding a coded video bitstream implemented by a video decoder, the coded video bitstream comprising a plurality of reference picture list structures each containing a plurality of reference picture entries [See reference picture handling in a decoder as depicted in Fig. 5], the method comprising: parsing, from the coded video bitstream, a flag that specifies a sign value of an absolute value of a delta picture order count (POC) [Para 0155, 0204, and 0222, where poc_diff_mode_flag specifies a sign value of POC differences in a reference picture list description for reference picture lists 0-1. At decoder, syntax elements can be parsed from coded bitstream for decoding video data] associated with a short-term reference picture entry from the plurality of reference picture entries [Para 0155-0156 suggests sign value of POC differences in reference picture list description for reference picture lists 0-1 (above citation) may be determined to be STRPs based on POC values. Also see para 0197 regarding max short term POC. Hendry (see below) also teaches the foregoing in terms of STRPs]; parsing, from the coded video bitstream, the absolute value of the delta POC associated with the short-term reference picture entry [See para 0197 regarding syntax for max short term POC related to absPocDiff];  However Hannuksela is not explicit with respect to “generating a reference picture list based on the sign value of the absolute value of the delta POC and the absolute value of the delta POC; and performing inter-prediction based on the reference picture list to generate a reconstructed block, wherein the flag and the absolute value of the delta POC are parsed separately from each other”  Hendry on the other hand from the same or similar field of endeavor discloses “generating a reference picture list based on the sign value of the absolute value of the delta POC and the absolute value of the delta POC [See col. 17 lines 43-67 for constructing a reference picture set on the basis of received POCs (Table 3) which include the magnitude and sign. Hendry also teaches the foregoing with reference to STRPs (col. 13 lines 64-67 and col. 14 lines 1-7]; and performing inter-prediction based on the reference picture list to generate a reconstructed block.” [The foregoing recovery method of POCs at the video decoder facilitates predicting the current block (col. 17 lines 61-67). Also refer to col. 1 lines 48-52 and col. 2 lines 1-5.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference picture handling techniques disclosed by Hannuksela to add the teachings of Hendry as above for providing a means that reduces transmission overheads in transmitting information for constructing a reference picture list for performing inter-prediction with low complexity (col. 5 lines 31-37).
Although Hannuksela and Hendry teach the foregoing features, they do not address “wherein the flag and the absolute value of the delta POC are parsed separately from each other” Wahadaniah on the other hand from the same or similar field of endeavor discloses the above limitation. [In Figs. 23 and 27, delta_poc_sign_flag and delta_poc_minus1 (i.e. sign and absolute value of delta poc) can be understood as being parsed separately as shown by the different descriptors employed in the parsing process. Also refer to Examiner’s responses above] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference picture handling techniques disclosed by Hannuksela and Hendry to add the teachings of Wahadaniah as above for providing methods for managing the decoded picture buffer (DPB) using buffer descriptions activated at the start of coding for improved robustness against transmission/delivery losses and simplified handling of non-existent pictures (para 0064-0065). 
Regarding claim 2,  Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela further discloses “wherein the flag indicates that a sign value of all delta POC values in a corresponding one of the plurality of reference picture list structures is the same.”  [See para 0204 where poc_diff_mode_flag = 0 specifies POC differences in reference picture list description for reference picture lists 0-1 has the same sign]
Regarding claim 3,  Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela and Hendry however do not disclose the limitation of claim 3. Wahadaniah on the other hand from the same or similar field of endeavor discloses “wherein the flag indicates that a sign value of all delta POC values in a corresponding one of the plurality of reference picture list structures is positive.”  [See para 0169 and 0251 regarding positive values of POC differences indicated by delta_poc_sign_flag = 0] The motivation for combining Hannuksela, Hendry, and Wahadaniah has been discussed in connection with claim 1, above. 
Regarding claim 4,  Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela and Hendry however do not disclose the limitation of claim 4. Wahadaniah on the other hand from the same or similar field of endeavor discloses “wherein the flag indicates that a sign value of all delta POC values in a corresponding one of the plurality of reference picture list structures is negative.” [Same as claim 3. See para 0169 and 0251 where if delta_poc_sign_flag = 1, the POC difference has a negative value]  The motivation for combining Hannuksela, Hendry, and Wahadaniah has been discussed in connection with claim 1, above. 
Regarding claim 5,   Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Hannuksela further discloses “wherein the flag is designated all_rpl_entries_same_sign flag.”  [Although Hannuksela does not explicitly point to the “all_rpl_entries_same_sign flag”, Hannuksela does show the rpl description syntax structure may use a flag if all POC differences have the same sign. One skilled in the art would therefore recognize that Hannuksela’s flag is analogous to that claimed]  
Regarding claim 6,  Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Although Hannuksela discloses the claimed flag, said flag is signaled in a PPS (Table 2 para 0191). However to signal the flag in an alternative parameter set, for e.g. “wherein the flag is signaled in a sequence parameter set (SPS)” would be within the level of skill in the art.  Nevertheless, since Hannuksela and Hendry do not explicitly refer to signaling the flag in a SPS, Wahadaniah from the same or similar field of endeavor is brought in to address this feature. [See Fig. 9, where syntax first_delta_poc_sign_flag is signaled in the SPS] The motivation for combining Hannuksela, Hendry, and Wahadaniah has been discussed in connection with claim 1, above. 
Regarding claim 7,  Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hannuksela further discloses “wherein the flag and the reference picture list structures are signaled in a same parameter set.” [See Table 2, para 0191 where the flag is signaled in a PPS. The reference picture list structures can also be signaled in the PPS (para 0143)]
Regarding claim 8,  Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hannuksela  further discloses “wherein a sign value of all entries in a corresponding reference picture list structure is signaled in a reference picture list structure when the flag is equal to 1.” [See para 0204 – if flag = 1, the sign is indicated for each POC difference in the RPL description]
Regarding claim 9,  Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hannuksela  further suggests “wherein the sign value is signaled for each entry associated with the short-term reference picture entry in a reference picture list structure when the flag is equal to 0.”  [Hannuksela para 0204 shows the same sign value for entries in RPL 0 and 1 when the flag = 0. Although para 0204 is not specific to STRPs, Hannuksela para 0155-0156 and 1097 suggests sign value of POC differences in RPL description for RPL 0-1 (above citation) may be determined to be STRPs based on POC values. Hendry (see below) also teaches the foregoing in terms of STRPs] Although Hannuksela discloses the foregoing, Hendry from the same or similar field of endeavor is also brought in for support.  [With reference to STRPs (col. 13 lines 64-67 and col. 14 lines 1-7), Hendry (col. 17 lines 43-67) constructs a reference picture set on the basis of received POCs (Table 3) which include the magnitude and sign] The motivation for combining Hannuksela and Hendry has been discussed in connection with claim 1, above. 
Regarding claim 10,  Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Hannuksela and Hendry however do not teach “wherein the absolute value of the delta POC is decoded based on an unsigned integer 0-th order Exp-Golomb encoding.” Wahadaniah on the other hand from the same or similar field of endeavor is brought in to disclose the foregoing limitation. [Fig. 9 - first_delta_poc_minus1 has descriptor ue(v), where ue(v) describes an unsigned integer 0-th order Exp-Golomb encoding] The motivation for combining Hannuksela, Hendry, and Wahadaniah has been discussed in connection with claim 1, above. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since encoding and decoding operations are inverse processes of each other as illustrated in in Figs. 4a and 4b of Hannuksela, which show block diagrams for video encoding and decoding, respectively. Also refer to Hendry, Figs. 1-2 for similar support.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 7.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 9.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claim 10.
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. As to the claimed hardware/software, see Hannuksela, for e.g. para 0011-0012. Also reference Figs. 4a-4b for support. 
Regarding claim 27, Hannuksela, Hendry, and Wahadaniah teach all the limitations of claim 26, and are analyzed as previously discussed with respect to that claim. Hannuksela further discloses “further comprising a display configured to display an image generated using the reconstructed block.” [Para 0069 teaches passing decoded output video to a display]  
Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the method of claim 1, since encoding and decoding operations are inverse processes of each other as illustrated in in Figs. 4a and 4b of Hannuksela, which show block diagrams for video encoding and decoding, respectively. Also refer to Hendry, Figs. 1-2 for similar support. As to the claimed hardware/software, see Hannuksela, for e.g. para 0011-0012.  As to a transmitter for transmitting encoded data to a decoder, see for e.g. para 0179 and 0188 of Hannuksela. The foregoing operation is known in the art such that source devices and destination devices can be commutatively coupled for compression and decompression video data, respectively.
Regarding claim 29, claim 29 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 30, claim 30 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wahadaniah, in view of Hendry.
Regarding claim 23,  Wahadaniah discloses “A method of decoding a coded video bitstream implemented by a video decoder, the method comprising: parsing a reference picture list structure represented in the coded video bitstream, the reference picture list structure comprising a set of syntax elements [See signaled syntax elements for buffer description and reference list description defining information in the SPS syntax structure as per Fig. $, where the descriptors define the parsing process of each element. Also see Figs. HA and 8B for added support], the set of syntax elements describing a reference picture and including a delta value of a picture order count associated with a short-term reference picture entry from the reference picture list structure and a sign flag [Wahadaniah however does not disclose the foregoing. Hendry on the other hand is found to teach these features. See below for support], the delta value of the picture order count used to obtain a picture order count of the reference picture [Regarding function of delta_poc_minus1, see para 0252], the sign flag specifying a sign value for the delta value of the picture order count [Regarding function of delta_poc_sign_flag, see para 0251]; 59Atty. Docket No. 4502-46905 (85995120US10)wherein the delta value of the picture order count and the sign flag are parsed separately; [In Figs. 23 and 27, delta_poc_sign_flag and delta_poc_minus1 (i.e. sign and absolute value of delta poc) can be understood as being parsed separately as shown by the different descriptors employed in the parsing process] deriving, based on the reference picture list structure, a reference picture list of a current slice [Refer to Figs. 8A-8B along with Fig. 27 and corresponding text (e.g. para 0157) with regards to slice data], the reference picture list comprising the reference picture [same as above]; and obtaining, based on the reference picture list, at least one reconstructed block of the current slice.” [See decoder 200 (Fig. 10) for reconstructing blocks of video data] As to “the set of syntax elements describing a reference picture and including a delta value of a picture order count associated with a short-term reference picture entry from the reference picture list structure and a sign flag”, Wahadaniah does not specifically address STRPs as now required. Hendry on the other hand from the same or similar field of endeavor is found to address these features. [Hendry constructs a reference picture set of STRPs based on transmitted information of reference pictures, i.e. the magnitude and signs of relative POCs of STRPs. Col. 14 lines 3-14 and lines 30-32. Hendry’s relative POC = POC difference (i.e. a delta POC) between pictures (col. 13 lines 5-11 and col. 14 lines 54-56). See Tables 1 and 2 (col. 15-16) and associated text regarding syntax elements. Refer to sign_ref_pic[i] in col. 18 lines 1-5 of Hendry] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding techniques disclosed by Wahadaniah to add the teachings of Hendry as above for providing a means that reduces transmission overheads in transmitting information for constructing a reference picture list for performing inter-prediction with low complexity (col. 5 lines 31-37).
Regarding claim 25,   Wahadaniah and Hendry teach all the limitations of claim 23, and are analyzed as previously discussed with respect to that claim. Wahadaniah further discloses “wherein the delta value of the picture order count is an absolute value.”  [delta_poc_minus1 specifies an absolute POC difference (para 0252)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486